Citation Nr: 0927957	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and His Wife


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1961 to February 1963.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2005, a 
hearing was held before a Decision Review Officer (DRO); a 
transcript of the hearing is associated with the claims file.  
This matter was previously before the Board in July 2007 and 
February 2009, when it was remanded for additional 
development.  


FINDING OF FACT

The Veteran's headaches in service were acute and resolved, 
and a chronic headache disability was not manifested in 
service; the Veteran's current headaches are not shown to be 
related to his service or to an injury therein.  


CONCLUSION OF LAW

Service connection for headaches is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  An October 2004 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Veteran was also informed of disability rating and effective 
date criteria in April 2007 and August 2007 letters.  He has 
had ample opportunity to respond/supplement the record and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  

Regarding VA's duty to assist, the Veteran's pertinent 
service treatment records (STRs), Social Security 
Administration (SSA), and postservice treatment records are 
associated with his claims file.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
The RO arranged for a VA examination in August 2008, and 
pursuant to the Board's February 2009 remand, he was afforded 
another VA examination in March 2009.  VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claim.  

B.	Factual Background

The Veteran's STRs show that in January 1961, his complaints 
included a headache.  In June 1961, he complained of a 
headache and a sore throat.  His January 1963 service 
separation physical examination report is silent for any 
complaints, findings, treatment, or diagnosis related to 
headaches.  

Records from Doctors Hospital beginning in 1991 include 
numerous complaints of headaches, and note diagnoses of 
headache and tension headache.  

At a June 2005 DRO hearing, the Veteran indicated that he was 
seeking service connection for a chronic headache condition, 
as opposed to a migraine headache condition.  

SSA records received in June 2006 contain numerous complaints 
of headaches, beginning as early as January 1991.  

In July 2006 correspondence, the Veteran stated that on a 
couple of occasions in service he was attacked by fellow 
servicemen, but was not permitted to seek treatment.  

On August 2008 VA examination, the Veteran reported he never 
had a head injury in service, as such, but was struck in the 
head (and did not receive treatment) when assaulted by other 
servicemen.  The examiner noted there was no evidence of any 
type of headaches or treatment for headaches in the Veteran's 
STRs.  It was also noted the Veteran had no associated nausea 
or vomiting with the headaches, but did report sensitivity to 
light.  The headaches are treated by Tylenol and Vicodin.  
Other listed disabilities include diabetes and hypertension.  
The diagnosis was recurrent headaches, and the examiner 
opined that they were "less likely than not related to his 
military service . . ."  The examiner further opined that 
the headaches were more likely than not related to 
uncontrolled hypertension.  

Pursuant to the Board's February 2009 finding that the August 
2008 VA examiner's opinion was based on a less than complete 
review of the Veteran's STR's (due to his noting there was no 
treatment for headaches in service), the Veteran was afforded 
another VA examination in March 2009.  The claims file was 
reviewed.  The examiner noted the Veteran had some episodes 
of headaches in service, but that they were self-resolving 
and did not require medication.  There is no associated 
nausea, vomiting or neurological symptoms.  The diagnosis was 
"headaches, more likely than not stress headaches."  The 
examiner opined that "[h]is present headaches are less 
likely than not related to the headaches he had in the 
service."  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  38 C.F.R. § 3.303(a); 
Baldwin v. West, 13 Vet. App. 1 (1999).  

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is not in dispute that the Veteran complained of headaches 
in service.  It is also not in dispute that he has complained 
of chronic headaches since at least 1991, and that 
headaches/tension headaches have been diagnosed since.  What 
he must still show to establish service connection for a 
headaches disability is that such is related to a disease or 
injury in service.  

There is no competent evidence in the record of a possible 
nexus between the Veteran's current headaches disability and 
his service.  There is no corroborating evidence of the 
alleged attacks against the Veteran by fellow servicemen.  
His January 1963 service separation physical examination 
report was silent for any complaints, findings, treatment, or 
diagnosis relating to headaches, suggesting that his headache 
complaints in service had resolved.  Postservice treatment 
records only note the complaints of headaches, the diagnoses 
of headaches and tension headaches and report treatment of 
such disability; there is nothing in these records that 
suggests the Veteran's headaches disability may be related to 
service.  Furthermore, the earliest postservice medical 
records noting complaint or finding of headaches are dated in 
January 1991, approximately 28 years after service.  Such a 
lengthy time interval between service and the initial 
postservice notation of a disability is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

On March 2009 VA examination, the examiner noted the 
Veteran's complaints of headaches in service and his 
complaints of headaches postservice, but indicated that the 
episodes of headaches in service were self-resolving.  The 
examiner opined that the Veteran's diagnosis was more likely 
than not stress headaches, and that it was "less likely than 
not related to the headaches he had in the service."  As 
this opinion was by a physician qualified to provide it, and 
included an explanation of the rationale for his opinions, it 
has substantial probative value.  And because there is no 
competent evidence to the contrary, the opinion is 
persuasive.  While the August 2008 VA examination merits less 
probative value (because it was based on inaccurate medical 
history), it is noteworthy that it identified other, 
nonservice-related, likely etiology for the headaches, i.e., 
the Veteran's uncontrolled hypertension.  

The Veteran's own statements relating his current headaches 
disability to his service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the absence of competent evidence of a nexus between the 
Veteran's current headaches disability and his service, the 
preponderance of the evidence is against his claim.  
Accordingly, service connection for a headaches disability 
must be denied.  


ORDER

Service connection for headaches is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


